        Case 1:17-cr-00688-VM Document 13 Filed 03/19/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                 -v-                                 17 CR 688 (VM)

MOISES POLANCO-GONZALEZ,                                  ORDER
                             Defendant.




VICTOR MARRERO, United States District Judge:

    This Order is entered, pursuant to Federal Rule of Criminal

Procedure 5(f) and the Due Process Protections Act, Pub. L. No

116–182, 134 Stat. 894 (Oct. 21, 2020), to confirm the

Government’s disclosure obligations under Brady v. Maryland, 373

U.S. 83 (1963), and its progeny, and to summarize the possible

consequences of violating those obligations.

    The Government must disclose to the defense all information

“favorable to an accused” that is “material either to guilt or to

punishment” and that is known to the Government.         Id. at 87.    This

obligation applies regardless of whether the defendant requests

this information or whether the information would itself

constitute admissible evidence.      The Government shall disclose

such information to the defense promptly after its existence

becomes known to the Government so that the defense may make

effective use of the information in the preparation of its case.

    As part of these obligations, the Government must disclose

any information that can be used to impeach the trial testimony of
         Case 1:17-cr-00688-VM Document 13 Filed 03/19/21 Page 2 of 3



a Government witness within the meaning of Giglio v. United

States, 405 U.S. 150 (1972), and its progeny.           Such information

must be disclosed sufficiently in advance of trial in order for

the defendant to make effective use of it at trial or at such

other time as the Court may order.1

      The foregoing obligations are continuing ones and apply to

materials that become known to the Government in the future.

These obligations also apply to information that is otherwise

subject to disclosure regardless of whether the Government credits

it.

      In the event the Government believes that a disclosure under

this Order would compromise witness safety, victim rights,

national security, a sensitive law-enforcement technique, or any

other substantial government interest, it may apply to the Court

for a modification of its obligations, which may include in camera

review or withholding or subjecting to a protective order all or

part of the information otherwise subject to disclosure.2

      For purposes of this Order, the Government has an affirmative

obligation to seek all information subject to disclosure under

this Order from all current or former federal, state, and local

prosecutors, law enforcement officers, and other officers who have


1 This Order does not purport to set forth an exhaustive list of the
Government’s disclosure obligations.
2 The Classified Information Procedures Act sets forth separate procedures to be

followed in the event that the Government believes matters relating to
classified information may arise in connection with the prosecution. See 18
U.S.C. app. 3 §§ 1 et seq.
                                       2
          Case 1:17-cr-00688-VM Document 13 Filed 03/19/21 Page 3 of 3



participated in the prosecution, or investigation that led to the

prosecution, of the offense or offenses with which the defendant

is charged.

    If the Government fails to comply with this Order, the Court,

in addition to ordering production of the information, may:

    (1)     specify the terms and conditions of such production;

    (2)     grant a continuance;

    (3)     impose evidentiary sanctions;

    (4) impose contempt or other sanctions on any lawyer
      responsible for violations of the Government’s disclosure
      obligations, or refer the matter to disciplinary
      authorities;

    (5) dismiss charges before trial or vacate a conviction
      after trial or a guilty plea; or

    (6) enter any other order that is just under the
      circumstances.



    SO ORDERED.

Dated:      19 March 2021
            New York, NY




                                       3
